DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2020, 06/23/2020, 07/07/2021, 07/28/2021, and 03/24/20200 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “has a thickness less than a thickness of the remaining portion of the hollow CNT tube”.  It is unclear if the thickness being referred to is the thickness of the overall width of the at least one portion, or is the thickness the wall thickness of the hollow tube of the at least one portion?
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 1 states “CNTs in the at least one portion of the hollow CNT tube that are aligned to a bias angle lower than a net bias angle of CNT sheets in the remaining portion of the hollow CNT tube”.  There is no structure provided in the claim for how the carbon nanotubes are oriented on the carbon nanotube sheet.  It is unclear if the applicant meant “CNT sheets in the at least one portion of the hollow CNT tube that are aligned to a bias angle lower than a net bias angle of CNT sheets in the remaining portion of the hollow CNT tube”, or if the applicant correctly states “carbon nanotubes in the at least one portion of the hollow CNT tube that are aligned to a bias angle lower than a net bias angle of CNT sheets in the remain portion”.  If it is the latter, further information needs to be provided regarding how the carbon nanotubes are oriented, connected, etc. on the nanotube sheet to understand how they can be aligned to a bias angle.  
	Claim 1 states “wherein at least one portion of the hollow CNT tube collapses in response to a pressure of a fluid in the hollow CNT tube exceeding a predetermined pressure, and the at least one portion of the hollow CNT tube collapses because the at least one portion of the hollow CNT tube generates a torque non-uniformity relative of a remaining portion of the hollow CNT tube”.  It is unclear how the claimed function is achieved based on the structure that is provided in the claims.  According to claim 1, the CNT tube has a thickness in at least one portion that has a thickness less than a thickness of the remaining portion of the hollow CNT tube, or has an inner diameter in at least one portion that is less than an inner diameter of the remaining portion of the hollow CNT tube, or the CNTs in the at least one portion are aligned to a bias angle lower than a net bias angle of CNT sheets in the remaining portion of the hollow CNT tube. But even constructing the CNT tube with one of the three requirements, a person having ordinary skill in the art would not be in a position to construct a CNT tube which would achieve the claimed function.  According to paragraph 0038 of the applicant’s specification, due to the presence of a bias angle between the wrapped CNT sheets and the longitudinal axis and the resistance of the CNT sheets from being stretched, the internal pressure generates a torque on the walls of the hollow CNT tube.  Therefore, for one portion of the hollow CNT tube to collapse, it is required that the hollow sheets be wrapped at a bias angle to form a torque.  Wrapping the sheets at a bias angle is not a requirement of claim 1. Therefore, claim 1 is indefinite because it does not provide any indication about how the function is performed.  How is a portion of the hollow CNT tube collapsing when only a portion is thinner, or the inner diameter is smaller?  There is no structure provided in the claims that would result in a torque to be created, therefore it is unclear how the functional language is being achieved with the recited structure (see MPEP 2173.05 (g)). 
	Claim 4 states “wherein the CNT sheets in the remaining portion of the hollow CNT tube are aligned to a same bias angle”.  It has not been established in claim 1 for options A and B that the hollow CNT sheets be aligned at a bias angle, therefore, the limitation of claim 4 is unclear.  Requiring them to be aligned at the “same bias angle” in the remaining portion when an initial need to be wrapped at a bias angle has not been established in the claim from which it depends is unclear. 
Claims 2-3 are rejected based on their dependency on a rejected base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 571-270-7872. The fax phone number for the organization where this application --or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774